  Case: 1:16-cv-02287 Document #: 218 Filed: 11/27/19 Page 1 of 5 PageID #:2385




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF ILLINOIS
                           EASTERN DIVISION

                                           )
  DAVID A. DEWAR,                          )
                                           )
                Pro se Plaintiff,          )
                                           )
           v.                              )     No. 16 C 2287
                                           )
  CHICAGO POLICE DEPARTMENT                )     Judge Virginia M. Kendall
  and CHICAGO POLICE OFFICERS
  T.J. FELMON, M.K. DEVINE,                )
  C.J. LONG,                               )
                                           )
                Defendants.                )

                                       ORDER

Final pretrial conference held on November 25, 2019. Over objection from the
Plaintiff, David Dewar, the Court will empanel eight jurors. The Court ruled as
follows on the parties’ Motions in Limine. (Dkt. 209, 210).

Plaintiff’s Motion in Limine 1 to bar mention of his income and finances is taken
under advisement and will be addressed, if necessary, as the trial develops.

Plaintiff’s Motion in Limine 2 to bar mention of his mother’s income and finances is
granted generally, as Defendants do not oppose it. Specific references relating to the
Plaintiff, for example the extent to which his mother supports him financially, will be
taken under advisement and addressed, if necessary, as the trial develops.

Plaintiff’s Motion in Limine 3 to bar mention of his past or present employment is
taken under advisement and will be addressed, if necessary, as the trial develops.

Plaintiff’s Motion in Limine 4 to bar mention of Plaintiff’s expunged arrests is granted
in part and denied in part. Defendants may address the arrest at issue in this case
although it has been expunged. Defendants may not address any other expunged
arrests unless Plaintiff brings them up.

Plaintiff’s Motion in Limine 5 to bar mention of other lawsuits involving the Plaintiff
and the Defendants is taken under advisement and will be addressed, if necessary,
as the trial develops.


                                      Page 1 of 5
  Case: 1:16-cv-02287 Document #: 218 Filed: 11/27/19 Page 2 of 5 PageID #:2386




Plaintiff’s Motion in Limine 6 to bar mention of Plaintiff’s political activity is taken
under advisement and will be addressed, if necessary, as the trial develops.

Plaintiff’s Motion in Limine 7 to bar mention of questions relating to the Plaintiff’s
personal “Privacy Rights” is taken under advisement and will be addressed, if
necessary, as the trial develops. The Court grants the motion to the extent that it
bars the Defendants from asking about a specific incident occurring on May 18, 2015,
as that would be overly prejudicial.

Plaintiff’s Motion in Limine 8 to bar mention of Plaintiff’s interactions with John
Hosty is withdrawn by Plaintiff.

Plaintiff’s Motion in Limine 9 to bar mention of certain proposed exhibits is denied.
The exhibits involve sworn statements of the Plaintiff and may be used to the extent
permissible by the Defendants on cross-examination.

Plaintiff’s Motion in Limine 10 to bar mention that Defendants will pay damages
themselves is denied. Plaintiff is seeking punitive damages which Defendants would
pay themselves.

Plaintiff’s Motion in Limine 11 to bar mention of Plaintiff’s interactions with his
neighbors is denied. The witness lists includes as fact witnesses some of Plaintiff’s
neighbors. Plaintiff will be able to address any relationship history with such
neighbors on cross-examination.

Plaintiff’s Motion in Limine 12 regarding jurors’ access to various news sources is
dismissed as moot. The Court will instruct the jury on any limitations as to what
they may or may not look at during trial.

Defendants’ Motion in Limine 1 to bar generalized evidence of police “code of silence”
and to bar reference to other publicized events concerning allegations of police
misconduct is granted. Plaintiff does not have a claim pursuant to Monell v. New
York Department of Social Services, 436 U.S. 658 (1978), and has not developed any
evidence applicable to the Chicago Police Department generally. He may only
mention evidence at issue in this case.

Defendants’ Motion in Limine 2 to bar any evidence, testimony or argument that
conflates a violation of a general order or department regulation with a constitutional
violation is granted. See Thompson v. City of Chicago, 472 F.3d 444, 454 (7th Cir.
2006).

Defendants’ Motion in Limine 3 to bar any testimony, evidence, argument, or
innuendo that any non-defendant police officers engaged in misconduct is granted.



                                      Page 2 of 5
  Case: 1:16-cv-02287 Document #: 218 Filed: 11/27/19 Page 3 of 5 PageID #:2387




Plaintiff may not suggest without a factual basis that any non-defendant police
officers engaged in misconduct.

Defendants’ Motion in Limine 4 to bar any evidence or suggestion that the City
improperly trains, disciplines, or investigates misconduct of officers or has improper
policies and procedures is granted. As previously noted, Plaintiff does not have a
Monell claim.

Defendants’ Motion in Limine 5 to bar any evidence of pending or past civilian
complaints, lawsuits, or employee or other disciplinary proceedings against Chicago
police personnel is taken under advisement. Plaintiff must provide the Court with a
copy of any complaint he seeks to reference in advance of trial, and the Court will
address its relevance.

Defendants’ Motion in Limine 6 to bar any testimony or evidence regarding
indemnification by the City of Chicago and to bar any reference to punishing or
sending a message to the City of Chicago is granted as clarified at the final pretrial
conference. Defendants indicate that they would like to clarify that punitive damages
are paid by the Defendants themselves so to the extent they seek to introduce
testimony explaining that Defendants are indemnified for compensatory damages but
pay punitive damages themselves the Court considers the motion withdrawn. As to
the second part of the motion, the Plaintiff may not argue that the jury should send
a message to the City or the Chicago Police Department. Such an argument goes to
punitive damages, which are not available against the City. See, e.g., Cazares v.
Frugoli, No. 13 CV 5626, 2017 WL 4150719, at *5 (N.D. Ill. Sept. 19, 2017).

Defendants’ Motion in Limine 7 to bar any implication or testimony that Chicago
Police Department personnel are being paid by the City to appear in Court and testify
and that they spent time with an attorney to prepare for trial and bar any mention
that the defense attorneys work for the City of Chicago is granted in part and denied
in part. Any witness who testifies may be paid a fee. That a witness is paid to be on
call to testify does not imply that they are being paid to say any particular thing, so
it is improper argument to reference whether a witness is being paid for time spent
testifying. The Court will instruct the jury that it is appropriate for any witness to
meet with an attorney in advance of trial, any argument to the contrary will be
considered improper. Finally, Plaintiff will not be barred from mentioning that
defense counsel works for the City of Chicago as that is a factually correct statement.

Defendants’ Motion in Limine 8 to bar any evidence or reference to any IPRA, now
COPA, investigation of this incident or lawsuit is granted. Plaintiff is prohibited from
mentioning pending investigations, it would be prejudicial to suggest there may be
merit to a yet unresolved complaint. Plaintiff is also prohibited from mentioning
resolved investigations (which were resolved in favor of the officers) at the risk that
the jury gives too much weight the imprimatur of an official investigation conclusion.

                                      Page 3 of 5
  Case: 1:16-cv-02287 Document #: 218 Filed: 11/27/19 Page 4 of 5 PageID #:2388




Defendants’ Motion in Limine 9 to bar any testimony or argument regarding
settlement is granted.

Defendants’ Motion in Limine 10 to bar any argument or inference that Defendants
allegedly failed to call any witnesses is granted. Plaintiff bears the burden of proof.

Defendants’ Motion in Limine 11 to remove the City of Chicago Police Department as
a named Defendant at trial is granted because Plaintiff does not have a Monell claim.

Defendants’ Motion in Limine 12 to exclude all non-party witnesses from the
courtroom during opening statements and testimony and to bar attorneys, or
Plaintiff, from speaking with any witness about his or her trial testimony while that
witness is still under oath to provide sworn testimony is granted in part and denied
in part. The Court grants the motion to exclude non-party witnesses and grants the
motion to prevent discussion only while a witness is tendered for cross-examination.

Defendants’ Motion in Limine 13 to bar evidence, reference, argument, and any
testimony that Defendants may be liable for the actions of any other individual is
granted.

Defendants’ Motion in Limine 14 to bar evidence, reference, argument, and any
testimony from any witness about any negative interaction they had with police
officers in the past is granted as to witnesses other than the Plaintiff. Plaintiff may
not suggest that his interactions with other, non-defendant officers amounted to
misconduct or that there was any sort of conspiracy between Defendants and other
officers. As noted in regard to Defendants’ Motion in Limine 3 Plaintiff has no factual
basis for such argument.

Defendants’ Motion in Limine 15 to bar Plaintiff from requesting Defendants or their
attorneys produce any information or documents in the presence of the jury is
granted. Disputes regarding discovery are to be addressed at sidebar and not in front
of the jury as such arguments are very prejudicial.

Defendants’ Motion in Limine 16 to bar Plaintiff from arguing or implying that
Defendants have not complied with or been diligent with respect to any discovery
request is granted.

Defendants’ Motion in Limine 17 to bar testimony regarding whether Defendants
reported misconduct is taken under advisement and will be addressed, if necessary,
as the trial develops.

Defendants’ Motion in Limine 18 to bar Plaintiff from providing medical testimony is
granted. Plaintiff has no medical expertise and may not provide a diagnosis. He may
only testify as to his symptoms and treatment. He may also present medical records.

                                     Page 4 of 5
  Case: 1:16-cv-02287 Document #: 218 Filed: 11/27/19 Page 5 of 5 PageID #:2389




Defendants’ Motion in Limine 19 to bar arguments that Defendants have delayed
trial is granted.

Defendants’ Motion in Limine 20 to bar any testimony by Plaintiff’s medical experts
for failure to properly disclose under Federal Rule of Civil Procedure 26(a)(2)(A) is
granted because Plaintiff did not timely disclose any experts and Defendants were
given an insufficient opportunity to prepare to examine any experts.

Defendants’ Motion in Limine 21 to bar testimony of Plaintiff’s witnesses Dennis
Martinek and Bill Boudin for failure to properly disclose under Federal Rule of Civil
Procedure 26(a)(1)(A) is granted because Plaintiff did not timely disclose these
witnesses and Defendants were given an insufficient opportunity to prepare to
examine them.

Defendants’ Motion in Limine 22 to bar Plaintiff from making any reference that the
Defendants did not satisfy Plaintiff’s Order of Expungement is granted.

Defendants’ Motion in Limine 23 to bar reference to Plaintiff’s previous or subsequent
encounters with Chicago police is taken under advisement and will be addressed, if
necessary, as the trial develops.

Defendants’ Motion in Limine 24 to bar reference to alleged inaccurate police report
RD numbers is denied. Plaintiff may make this argument to support his theory of
this case and to support his claim for punitive damages.

Defendants’ Motion in Limine 25 to limit Plaintiff from repeatedly referencing his pro
se status or from alleging he has been deprived counsel is granted as unopposed.

Defendants’ Motion in Limine 26 to bar mention of other claims not at issue in this
case is granted to the extent it requests that the Court apply the rule of relevance.
See Federal Rule of Evidence 401.

Defendants’ Motion in Limine 27 to bar Plaintiff from admitting prior orders,
transcripts, motions or other court documents is taken under advisement and will be
addressed, if necessary, as the trial develops. Plaintiff should address any such
exhibits with the Court prior to seeking to admit them into evidence.




                                              ____________________________________
                                              Virginia M. Kendall
                                              United States District Judge
Date: November 27, 2019

                                     Page 5 of 5
